Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

MCDERMOTT INTERNATIONAL, INC.

AND THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE     ARTICLE I   

DEFINITIONS

     1  

Section 1.01.

  Definitions      1  

Section 1.02.

  Registrable Securities      6  

Section 1.03.

  Rules of Construction      6     ARTICLE II   

REGISTRATION RIGHTS

     7  

Section 2.01.

  Shelf Registration      7  

Section 2.02.

  Delay Rights      8  

Section 2.03.

  [Reserved]      9  

Section 2.04.

  Sale Procedures      9  

Section 2.05.

  Cooperation by Holders      12  

Section 2.06.

  Expenses      12  

Section 2.07.

  Indemnification      12  

Section 2.08.

  Rule 144 Reporting      14  

Section 2.09.

  Transfer or Assignment of Registration Rights      15  

Section 2.10.

  Liquidated Damages Payments Under Certain Circumstances      15     ARTICLE
III   

MISCELLANEOUS

     16  

Section 3.01.

  Termination and Effect of Termination      16  

Section 3.02.

  Notices and Communications      16  

Section 3.03.

  Entire Agreement      17  

Section 3.04.

  Amendments and Waivers      17  

Section 3.05.

  Binding Effect; Benefits of This Agreement      18  

Section 3.06.

  Successor Entity      18  

Section 3.07.

  Assignment of Holders’ Rights      18  

Section 3.08.

  Recapitalization, Exchanges, Etc.      18  

Section 3.09.

  Specific Performance      18  

Section 3.10.

  Governing Law; Jurisdiction and Venue; Waiver of Jury Trial      19  

Section 3.11.

  Severability      19  

Section 3.12.

  Counterparts      19  

Section 3.13.

  Table of Contents and Headings      20  

Section 3.14.

  No Adverse Interpretation of Other Agreements      20  

Section 3.15.

  No Presumption      20  

Section 3.16.

  Obligations Limited to Parties to This Agreement      20  

 

i



--------------------------------------------------------------------------------

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [•], 2019, by and among McDermott International, Inc., a company organized
under the laws of the Republic of Panama (the “Company”), and the purchasers
specified on the signature pages hereof, including each Person that executes a
Joinder Agreement (as defined below) to this Agreement in the form attached
hereto as Exhibit C (the “Purchasers”).

WHEREAS, this Agreement is entered into in connection with the agreements to
issue Common Shares, Preferred Stock and Warrants (each as defined below) to
certain Purchasers pursuant to the Superpriority Senior Secured Credit
Agreement, dated October 21, 2019 (the “Credit Agreement”), by and among
McDermott Technology (Americas), Inc., a Delaware corporation, McDermott
Technology (US), Inc., a Delaware corporation and McDermott Technology, B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, the Company,
the lenders party thereto (the “Lenders”), the issuers party thereto (the
“Issuers”), Crédit Agricole Corporate and Investment Bank, as administrative
agent for the Revolving Facility (as defined in the Credit Agreement) (in such
capacity, and together with its successors pursuant to the Credit Agreement, the
“Revolving Administrative Agent”) and Barclays Bank PLC as administrative agent
for the Term Facility (as defined in the Credit Agreement) (in such capacity,
and together with its successors pursuant to the Credit Agreement, the “Term
Loan Administrative Agent” and together with the Revolving Administrative Agent,
the “Administrative Agents”) and (ii) certain Purchasers pursuant to those
certain agreements to cooperate in amending the Credit Agreement, dated as of
May 10, 2018, by and among the Company, a syndicate of lenders and letter of
credit issuers, and Crédit Agricole Corporate and Investment Bank, as
administrative agent and collateral agent, and Barclays Bank PLC, as
administrative agent (the “Consent Agreements” and, together with the Credit
Agreement, the “Financing Agreements”);

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Financing Agreements; and

WHEREAS, it is a condition to the obligations of the Lenders, the Company, the
Issuers and the Administrative Agents under the Credit Agreement and the
consenting lenders under the Consent Agreements that this Agreement be executed
and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Credit Agreement. The terms set
forth below are used herein as so defined:

“Administrative Agents” has the meaning specified therefor in the recitals to
this Agreement.

 

1



--------------------------------------------------------------------------------

“Affiliate” has the meaning assigned to such term, as of the date hereof, in
Rule 405 under the Securities Act.

“Agreement” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Board” means the Board of Directors of the Company or, with respect to any
action to be taken by the Board of Directors, any committee of the Board of
Directors duly authorized to take such action.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Certificate of Designation” means the Certificate of Designation of Series A
Preferred Stock of the Company, dated as of [•], 2019.

“Common Share Price” means the volume weighted average closing price of Common
Shares (as reported by the NYSE or, if the NYSE is not the primary securities
exchange or market for the Common Shares, such primary securities exchange or
market) for the ten (10) trading days immediately preceding the date on which
the determination is made (or, if such price is not available, as determined in
good faith by the Board).

“Common Shares” means the shares of common stock, par value $1.00 per share, of
the Company.

“Company” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Credit Agreement” has the meaning specified therefor in the recitals to this
Agreement.

“Delay Notice” has the meaning specified therefor in Section 2.02.

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement or,
with respect to any prospectus supplement to an already effective Shelf
Registration Statement, the date such prospectus supplement is filed.

“Effectiveness Deadline” shall mean (i) in the event that the Registration
Statement is not subject to review by the SEC, as promptly as practicable after
the filing of the Registration Statement but not later than five (5) Business
Days following the date on which the SEC notifies the Company that the
Registration Statement is not subject to review and (ii) in the event that the
Registration Statement is subject to review by the SEC, the earlier of (x) 90
days after the filing date and (y) 5 Business Days following the date on which
the Staff notifies the Company that it has no further comments on the
Registration Statement.

“Effectiveness Period” means, with respect to a Shelf Registration Statement,
the period beginning on the Effective Date for the Shelf Registration Statement
and ending at the time all Registrable Securities the sale or distribution of
which is covered by such Shelf Registration Statement shall have ceased to be
Registrable Securities.

 

2



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Financing Agreements” has the meaning specified therefor in the recitals to
this Agreement.

“Financing Amendments” has the meaning specified therefor in Section 2.04.

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

“Holder” means the record holder of any Registrable Securities.

“Interruption Period” has the meaning specified therefor in Section 2.04.

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

“Lenders” has the meaning specified therefor in the recitals to this Agreement.

“Liquidated Damages Payments” has the meaning specified therefor in
Section 2.10(a).

“Losses” has the meaning specified therefor in Section 2.07(a).

“NYSE” means the New York Stock Exchange.

“Permitted Transferee” shall mean, in the event of a transfer or assignment of
Registrable Securities by a Purchaser to such Permitted Transferee, (i) an
affiliate, nominee, subsidiary, parent, partner, limited partner, retired
partner, member, retired member, shareholder or related party of such Purchaser;
(ii) such Purchaser’s trust for the benefit of such Purchaser, where such
Purchaser is an individual; or (iii) after such assignment or transfer, the
Permitted Transferee holds all of such assignor or transferor’s shares and
rights to shares of Registrable Securities (subject to appropriate adjustment
for stock splits, stock dividends, combinations and other recapitalizations).

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Preferred Shares” means the shares of Series A Preferred Stock of the Company
issued pursuant to the Certificate of Designation.

 

3



--------------------------------------------------------------------------------

“Purchasers” has the meaning specified therefor in the introductory paragraph to
this Agreement.

“Registrable Securities” means, subject to Section 1.02, (i) the Common Shares,
(ii) the Preferred Shares and (iii) the Common Shares issued or issuable upon
the exercise of the Warrants.

“Registrable Securities Amount” means the calculation based on the product of
the Common Share Price times the number of applicable Registrable Securities.

“Registration Default” has the meaning specified therefor in Section 2.10(a).

“Registration Expenses” means the expenses incident to the Company’s performance
under or compliance with this Agreement to effect the registration of
Registrable Securities on a Shelf Registration Statement pursuant to
Section 2.01, including all registration, filing, securities exchange listing
and NYSE fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of transfer agents
and registrars, all word processing, duplicating and printing expenses, and the
fees and disbursements of counsel and independent public accountants for the
Company.

“Resale Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(a).

“Revolving Administrative Agent” has the meaning specified therefor in the
recitals to this Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Selling Expenses” means, with respect to any Selling Holder, all underwriting
discounts and selling commissions or similar fees or arrangements and related
expenses incurred by such Holder in the sale of Registrable Securities by it,
transfer taxes and fees and disbursements of counsel to the Selling Holder,
except for the reasonable fees and disbursements of counsel for the Selling
Holders required to be paid by the Company pursuant to Section 2.07, if
applicable.

“Selling Holder” means a Holder who is selling Registrable Securities under a
registration statement pursuant to the terms of this Agreement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.07(a).

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect), including the Resale
Shelf Registration Statement, a Subsequent Shelf Registration Statement or a
prospectus supplement to an already effective Shelf Registration Statement, as
applicable.

 

4



--------------------------------------------------------------------------------

“Subsequent Shelf Registration Statement” has the meaning specified therefor in
Section 2.01(b).

“Term Loan Administrative Agent” has the meaning specified therefor in the
recitals to this Agreement.

“Tranche B Funding Date” means the date on which the obligation of certain
Lenders to make the Tranche B Term Loans (as defined in the Credit Agreement)
become effective.

“Warrants” means the Series B warrants of the Company and all warrants issued
upon division or combination of, or in substitution for such warrants, issued
pursuant to the Warrant Agreement, to be dated as of the Tranche B Funding Date,
among the Company, Computershare Inc. and Computershare Trust Company, N.A. (the
“Warrant Agreement”).

 

5



--------------------------------------------------------------------------------

Section 1.02. Registrable Securities. Any Registrable Security shall cease to be
a Registrable Security at the earliest of the following: (a) when a registration
statement covering the sale or distribution of such Registrable Security becomes
or has been declared effective by the SEC and such Registrable Security has been
sold or disposed of pursuant to such effective registration statement; (b) when
such Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in which all of the applicable conditions of Rule
144 (as then in effect) are met; (c) when such Registrable Security is held by
the Company or one of its subsidiaries or ceases to be outstanding (whether as a
result of repurchase or cancellation); or (d) when such Registrable Security has
been sold or disposed of in a private transaction in which the transferor’s
rights under this Agreement are not assigned to the transferee of such
securities pursuant to Section 2.09.

Section 1.03. Rules of Construction. Unless the context otherwise requires, as
used in this Agreement:

(a) a defined term has the meaning assigned to it for all purposes of this
Agreement, regardless of where it is defined herein;

(b) “or” is not exclusive but shall be used in the inclusive sense of “and/or”;

(c) defined terms and other words used in the singular shall be deemed to
include the plural, and vice versa;

(d) The terms “herein,” “hereof” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision of this Agreement;

(e) when the words “include,” “includes” or “including” are used herein, they
shall be deemed to be followed by the phrase “without limitation”;

(f) unless expressly qualified otherwise (e.g., by “Business” or “trading”), all
references to “days” are deemed to be references to calendar days;

(g) all references to Sections or Articles refer to Sections or Articles of this
Agreement unless otherwise indicated; and

(h) references to agreements or instruments, or to statutes or regulations, are
to such agreements or instruments, or statutes or regulations, as amended,
supplemented or modified from time to time (or to successor statutes and
regulations).

 

6



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

Section 2.01. Shelf Registration.

(a) Resale Shelf Registration Statements. Within 15 days of each issuance of
Registrable Securities pursuant to either of the Financing Agreements, the
Company shall use its commercially reasonable efforts to prepare and file with
the SEC a registration statement (including a prospectus supplement to an
already effective registration statement) covering the sale or distribution from
time to time by the Holders, on a delayed or continuous basis pursuant to Rule
415 or Rule 424(b)(7), as applicable, of the Securities Act, to permit the
public resale of such Registrable Securities on the terms and conditions
specified in this Section 2.01 (the “Resale Shelf Registration Statement”) or,
if Registrable Securities are issued pursuant to either of the Agreements after
the filing of the Resale Shelf Registration Statement, to use its commercially
reasonable efforts to amend the Shelf Registration Statement, or file a new
Shelf Registration Statement, within 10 days to include such additional
Registrable Securities. If any additional Common Shares become Registrable
Securities, the Company shall use its commercially reasonable efforts to amend
the Shelf Registration Statement (including a prospectus supplement to an
already effective registration statement), or file a new Shelf Registration
Statement, within 10 days to include such additional Common Shares. Each Resale
Shelf Registration Statement filed with the SEC pursuant to this Section 2.01
shall be on Form S-3 or, if Form S-3 is not then available to the Company, on
Form S-1 or such other form of registration statement as is then available to
effect a registration for resale of the Registrable Securities, covering the
Registrable Securities, and shall contain a prospectus in such form as to permit
any Selling Holder covered by such Resale Shelf Registration Statement to sell
such Registrable Securities pursuant to Rule 415 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect) at any
time beginning on the Effective Date for such Resale Shelf Registration
Statement and while such Resale Shelf Registration continues to be effective
under the Securities Act. The Company shall use its commercially reasonable
efforts to cause any Resale Shelf Registration Statement filed pursuant to this
Section 2.01 to be declared effective as soon as practicable after the filing
thereof (it being agreed that each Resale Shelf Registration Statement shall be
an automatic shelf registration statement that shall become effective upon
filing with the SEC pursuant to Rule 462(e) if Rule 462(e) is available to the
Company), but in any event by the Effectiveness Deadline.

(b) Subsequent Shelf Registration Statement. If a Shelf Registration Statement
filed pursuant to this Agreement ceases to be effective under the Securities Act
for any reason at any time during the Effectiveness Period, the Company shall
use its commercially reasonable efforts as promptly as is reasonably practicable
to cause such Shelf Registration Statement to again become effective under the
Securities Act, and shall use its commercially reasonable efforts as promptly as
is reasonably practicable to amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order of the SEC
suspending the effectiveness of such Shelf Registration Statement or file an
additional registration statement (a “Subsequent Shelf Registration Statement”)
for an offering to be made on a delayed or continuous basis pursuant to Rule 415
of the Securities Act registering the resale from time to time by the Holders
thereof of all securities that are Registrable Securities as of the time of such
filing and not registered pursuant to another Shelf Registration Statement. If a
Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof (it being agreed that the
Subsequent Shelf Registration Statement shall be an automatic shelf registration
statement that shall become effective upon filing with the SEC pursuant to Rule
462(e) if Rule 462(e) is

 

7



--------------------------------------------------------------------------------

available to the Company) and (b) keep such Subsequent Shelf Registration
Statement continuously effective until the end of the Effectiveness Period. Any
such Subsequent Shelf Registration Statement shall be a registration statement
on Form S-3 to the extent that the Company is eligible to use such form.
Otherwise, such Subsequent Shelf Registration Statement shall be on another
appropriate form and shall contain a prospectus in such form as to permit any
Selling Holder covered by such Resale Shelf Registration Statement to sell
Registrable Securities held by it pursuant to Rule 415 under the Securities Act
(or any successor or similar provision adopted by the SEC then in effect) at any
time beginning on the Effective Date for such Subsequent Shelf Registration
Statement.

(c) Effectiveness Period. A Shelf Registration Statement shall provide for the
resale pursuant to any method or combination of methods legally available to,
and requested by, the Selling Holders; provided that no Shelf Registration
Statement shall provide for the distribution of Registrable Securities through
underwritten offerings. During the Effectiveness Period, the Company shall,
subject to the applicable provisions of the Securities Act, use its commercially
reasonable efforts to cause a Shelf Registration Statement filed pursuant to
this Section 2.01 to remain effective, and to be supplemented and amended to the
extent necessary to ensure that such Shelf Registration Statement is available
or, if not available, that another registration statement is available for the
resale of the Registrable Securities until all Registrable Securities have
ceased to be Registrable Securities. The Company shall prepare and file all
necessary information with the NYSE (or such other national securities exchange
on which the Registrable Securities are then listed and traded) to list the
Registrable Securities (other than the Preferred Shares) covered by a Shelf
Registration Statement and shall use its commercially reasonable efforts to have
such Registrable Securities approved for listing on the NYSE (or such other
national securities exchange on which the Registrable Securities are then listed
and traded) by the date of any sale or distribution of such Registrable
Securities, subject only to official notice of issuance. As soon as practicable
following the Effective Date of a Shelf Registration Statement, but in any event
within three Business Days of such date, the Company shall notify the Holders of
the effectiveness of such Shelf Registration Statement.

Section 2.02. Delay Rights. Notwithstanding anything to the contrary contained
herein, the Company may, upon written notice (a “Delay Notice”) to (i) all
Holders, delay the filing of a Shelf Registration Statement required under
Section 2.01, or (ii) all Selling Holders whose Registrable Securities are
included in a Shelf Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holders’ use of any
prospectus that is a part of such Shelf Registration Statement or other
registration statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to such Shelf Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Company
(x) is pursuing an acquisition, merger, tender offer, reorganization,
disposition, financing, securities offering or other similar transaction and the
Board determines in good faith that (A) the Company’s ability to pursue or
consummate such a transaction would be materially adversely affected by any
required disclosure of such transaction in such Shelf Registration Statement or
other registration statement (in each case, including any document incorporated
by reference therein) or (B) such transaction or the pursuit thereof renders the
Company unable to comply with SEC requirements, in each case under circumstances
that would make it impractical or inadvisable to cause the Shelf Registration
Statement (or such filings) to become effective or to promptly amend or
supplement

 

8



--------------------------------------------------------------------------------

the Shelf Registration Statement on a post-effective basis, as applicable,
(y) has experienced some other material non-public event the disclosure of which
at such time, in the good faith judgment of the Board, would materially
adversely affect the Company or (z) would, in the absence of such delay or
suspension, either be required to prematurely disclose material information that
the Company has a bona fide business purpose for preserving as confidential or
would be rendered unable to comply with the requirements under the Securities
Act or the Exchange Act; provided, however, in no event shall (A) such filing of
such Shelf Registration Statement be delayed under this Section 2.02 for a
period that exceeds 90 calendar days or (B) such Selling Holders be suspended
under this Section 2.02 from selling Registrable Securities pursuant to such
Shelf Registration Statement or other registration statement for a period that
exceeds an aggregate of 90 calendar days in any 365 calendar-day period. The
Holders agree to keep the existence and contents of any Delay Notice
confidential and not to use such information for any other purpose. Upon
disclosure of such information or the termination of the condition described
above, the Company shall provide prompt notice, but in any event within one
Business Day of such disclosure or termination, to the Selling Holders whose
Registrable Securities are included in such Shelf Registration Statement and
shall promptly terminate any suspension of sales it has put into effect and
shall take such other reasonable actions to permit registered sales of
Registrable Securities as contemplated in this Agreement. Notwithstanding
anything to the contrary in this Agreement, the Company may amend any Shelf
Registration Statement as necessary (the “Financing Amendments”) to include
Registrable Securities under this Agreement or any other Registration Rights
Agreement with Lenders, and any lapse in effectiveness of such Financing
Amendment shall be deemed not to constitute a suspension of Selling
Shareholders’ use of a prospectus under Section 2.02(ii).

Section 2.03. [Reserved]

Section 2.04. Sale Procedures. In connection with its obligations under this
Article II, the Company shall, as expeditiously as possible:

(a) prepare and promptly file with the SEC a Shelf Registration Statement with
respect to any Registrable Securities and use commercially reasonable efforts to
cause such Shelf Registration Statement to become and remain effective for the
Effectiveness Period, in accordance with and subject to the applicable
provisions of this Agreement and the Securities Act;

(b) furnish to the Holders’ legal counsel copies of each Shelf Registration
Statement and the prospectus included therein (including each preliminary
prospectus) proposed to be filed and provide such legal counsel a reasonable
opportunity to review and comment on any such Shelf Registration Statement;

(c) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to any Shelf Registration Statement and the
prospectus used in connection herewith as may be necessary to keep any such
Shelf Registration Statement effective for the Effectiveness Period and as may
be necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by any such Shelf
Registration Statement in accordance with the Selling Holders’ intended method
of distribution set forth in such Shelf Registration Statement;

 

9



--------------------------------------------------------------------------------

(d) to the extent not publicly available, furnish or otherwise make available to
the Selling Holder’s legal counsel (i) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the SEC other than annual or quarterly reports on Forms 10-K or
10-Q, respectively, current reports on Form 8-K or proxy statements), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing a Shelf Registration Statement
or such other registration statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Shelf Registration Statement or other registration statement;

(e) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request; provided, however, that the Company shall not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify or to take any action that would subject it to general
service of process or taxation in any such jurisdiction where it is not then so
subject;

(f) upon request and subject to appropriate confidentiality obligations, furnish
to the Selling Holder’s legal counsel copies of any and all transmittal letters
or other material correspondence with the SEC or any other governmental agency
or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

(g) promptly notify the Selling Holder’s legal counsel, at any time when a
prospectus relating thereto is required to be delivered by any of them under the
Securities Act, of (i) the filing of a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement or any post-effective amendment thereto, when
the same has become effective; (ii) the receipt of any written comments from the
SEC with respect to any filing referred to in clause (i); and (iii) any written
request by the SEC for amendments or supplements to such Shelf Registration
Statement or any other registration statement or any prospectus or prospectus
supplement thereto or for additional information;

(h) promptly notify the Selling Holder’s legal counsel, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the happening of any event as a result of which the prospectus or
prospectus supplement contained in a Shelf Registration Statement or any other
registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact

 

10



--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained therein, in the light of the
circumstances under which such statements are made); (ii) the issuance or
express threat of issuance by the SEC of any stop order suspending the
effectiveness of such Shelf Registration Statement or any other registration
statement contemplated by this Agreement, or the initiation of any proceedings
for that purpose; or (iii) the receipt by the Company of any notification with
respect to the suspension of the qualification of any Registrable Securities for
sale under the applicable securities or blue sky laws of any jurisdiction.
Following the provision of such notice, the Company agrees to as promptly as
practicable amend or supplement the prospectus or prospectus supplement or take
other appropriate action so that the prospectus or prospectus supplement does
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they are made and
to take such other commercially reasonable action as is necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, covering a
period of 12 months beginning within three months after the Effective Date of
such Shelf Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder;

(j) use its commercially reasonable efforts to cause all such Registrable
Securities (other than Preferred Shares) registered pursuant to this Agreement
to be listed on the primary securities exchange or nationally recognized
quotation system on which such Registrable Securities are then listed or quoted
with the same CUSIP;

(k) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities; and

(l) provide the same transfer agent and registrar used in connection with
similar securities issued by the Company for all Registrable Securities covered
by such registration statement not later than the Effective Date of such
registration statement.

The Company shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Shelf Registration Statement
without such Holder’s consent.

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in Section 2.04(g)(iii) or Section 2.04(h) shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 2.04(g)(iii) or Section 2.04(h) or until it is advised in writing by the
Company that the use of the prospectus may be resumed and has received copies of
any additional or supplemental filings incorporated by reference in the
prospectus (such period during which disposition is discontinued being an
“Interruption Period”), and, if so directed by

 

11



--------------------------------------------------------------------------------

the Company, such Selling Holder shall deliver to the Company (at the Company’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice. As soon as
practicable after the Company has determined that the use of the applicable
prospectus may be resumed, the Company will notify the Selling Holders thereof.
In the event the Company invokes an Interruption Period hereunder and, in the
discretion of the Company, the need for the Company to continue the Interruption
Period ceases for any reason, the Company shall, as soon as reasonably
practicable, provide written notice to the Selling Holders that such
Interruption Period is no longer applicable.

Section 2.05. Cooperation by Holders. The Company shall have no obligation to
include Registrable Securities of a Holder in a registration statement who
(a) has not returned a fully completed Selling Stockholder Questionnaire in the
form attached hereto as Exhibit A or (b) has failed to timely furnish after
receipt of a written request from the Company such information that the Company
determines, after consultation with its counsel, is reasonably required in order
for the registration statement or prospectus supplement, as applicable, to
comply with the applicable provisions of the Securities Act.

Section 2.06. Expenses. The Company shall pay all reasonable Registration
Expenses, as determined in good faith by the Board. Each Selling Holder shall
pay its Selling Expenses in connection with any sale of its Registrable
Securities hereunder. In addition, except as otherwise provided in Section 2.07,
the Company shall not be responsible for legal fees incurred by Holders in
connection with the exercise of such Holders’ rights hereunder.

Section 2.07. Indemnification.

(a) By the Company. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, the Company shall indemnify
and hold harmless each Selling Holder thereunder, and its directors, officers,
managers, employees, agents and Affiliates and each Person, if any, who controls
such Selling Holder or its Affiliates within the meaning of the Securities Act
and the Exchange Act, and its directors, officers, employees or agents
(collectively, the “Selling Holder Indemnified Persons”), against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (a) any untrue statement or alleged untrue statement of any material fact
(in the case of any prospectus, in light of the circumstances under which such
statement is made) contained in (which, for the avoidance of doubt, includes
documents incorporated by reference in) any registration statement contemplated
by this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto or (b) arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and the Company shall reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating, defending or resolving any such Loss or actions or

 

12



--------------------------------------------------------------------------------

proceedings; provided, however, that the Company shall not be liable in any such
case if and to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Selling Holder Indemnified
Person in writing specifically for use in any such document. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Selling Holder Indemnified Person, and shall survive the
transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Company, its directors, officers, employees
and agents and each Person, if any, who controls the Company within the meaning
of the Securities Act or of the Exchange Act, and its directors, officers,
employees and agents, to the same extent as the foregoing indemnity from the
Company to the Selling Holders, but only with respect to information regarding
such Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in any registration statement contemplated by this
Agreement, any preliminary prospectus, prospectus supplement or final prospectus
contained therein, or any amendment or supplement thereof, or any free writing
prospectus relating thereto; provided, however, that the liability of each
Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission to so notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party under this Section 2.07 except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such action
by such failure. In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof. The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.07 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof; provided, however,
that, (i) if the indemnifying party has failed to assume the defense or employ
counsel reasonably acceptable to the indemnified party or (ii) if the defendants
in any such action include both the indemnified party and the indemnifying party
and counsel to the indemnified party shall have concluded that there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, then the indemnified party shall have the right to
select one separate counsel and to assume such legal defense and otherwise to
participate in the defense of such action, with the reasonable expenses and fees
of such separate counsel and other reasonable expenses related to such
participation to be reimbursed by the indemnifying party as incurred.
Notwithstanding any other provision of this Agreement, no indemnifying party
shall settle any action brought against any indemnified party with respect to
which such indemnified party is entitled to indemnification hereunder without
the consent of the indemnified party (which shall

 

13



--------------------------------------------------------------------------------

not be unreasonably withheld, delayed or conditioned), unless the settlement
thereof imposes no liability or obligation on, and includes a complete and
unconditional release from all liability of, the indemnified party. In addition,
no indemnifying party shall be liable for the settlement of any action effected
without its prior written consent (which shall not be unreasonably withheld,
delayed or conditioned).

(d) Contribution. If the indemnification provided for in this Section 2.07 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who is not guilty of such
fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.07 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to applicable Law, contract or otherwise.

Section 2.08. Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act (or any
successor or similar provision adopted by the SEC then in effect), at all times
from and after the date hereof;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the SEC’s EDGAR
system, to such Holder forthwith upon request a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration.

 

14



--------------------------------------------------------------------------------

Section 2.09. Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by the Purchasers
to one or more transferees or assignees of Registrable Securities without the
consent of the Company; provided, however, that, (a) the transfer or assignment
relates to a transfer or assignment of Warrants made in accordance with the
applicable provisions of the Warrant Agreement, (b) the transfer or assignment
relates to a transfer or assignment of Preferred Shares made in accordance with
the applicable provisions of the Certificate of Designation, (c) any such
transfer or assignment is for a number of Registrable Securities representing an
aggregate Registrable Securities Amount of at least $5 million or any such
transfer or assignment is to a Permitted Transferee, (d) the Company is given
written notice prior to any said transfer or assignment, stating the name and
address of each of the transferee or assignee, (e) each such transferee or
assignee assumes in writing responsibility for its portion of the obligations of
the Purchasers under this Agreement and (f) the transferor or assignor is not
relieved of any obligations or liabilities hereunder arising out of events
occurring prior to such transfer.

Section 2.10. Liquidated Damages Payments Under Certain Circumstances.

(a) Payments (“Liquidated Damages Payments”) with respect to the Registrable
Securities required to be covered by the Resale Shelf Registration Statement
shall be assessed if (i) such Registrable Securities are not covered by an
effective Resale Shelf Registration Statement by the Effectiveness Deadline or
at any time during the Effectiveness Period or (ii) the Company has not filed a
Resale Shelf Registration Statement by the deadline for filing set forth in
Section 2.01(a), after giving effect to any Delay Notice(a “Registration
Default”). Liquidated Damages Payments shall accrue on such Registrable
Securities (based on the Common Share Price as of such Business Day) for each
such day from and including the date on which any such Registration Default
occurs to but excluding the date on which all such Registration Defaults have
been cured, at a rate of 6% per annum. Liquidated Damages Payments shall be paid
in accordance with Section 2.10(c) below. Other than the obligation of payment
of any Liquidated Damages Payments in accordance with the terms hereof, the
Company will have no other liabilities for monetary damages with respect to its
registration obligations. With respect to each Holder, the Company’s obligations
to pay Liquidated Damages Payments remain in effect only so long as the
securities held by the Holder are Registrable Securities.

(b) In the event the Company provides a Delay Notice pursuant to Section 2.02, a
Registration Default shall be deemed not to have occurred and be continuing, and
no Liquidated Damages Payments shall accrue as a result thereof, in relation to
the Resale Shelf Registration Statement or the related prospectus, until the end
of the 90-day period described in Section 2.02.

 

15



--------------------------------------------------------------------------------

(c) Any amounts of Liquidated Damages Payments due pursuant to this Section 2.10
will be payable in cash to the applicable Holders on every thirtieth day (pro
rated for shorter periods) after the day of a Registration Default thereafter
until the earlier of (x) the date on which such Registration Default is cured
and (y) the date on which the Registrable Securities cease to be Registrable
Securities under this Agreement; provided, however, to the extent the Company is
unable to pay Liquidated Damages Payments in cash because such payment would
result in a breach under a credit facility or other debt instrument, then the
Company will pay such Liquidated Damages Payments using as much cash as the
Company is permitted without causing a breach of or default under such credit
facility or other debt instrument. The amount of Liquidated Damages Payments
will be determined on the basis of a 360-day year comprised of twelve 30-day
months and the actual number of days on which Liquidated Damages Payments
accrued during such period.

ARTICLE III

MISCELLANEOUS

Section 3.01. Termination and Effect of Termination. This Agreement shall
terminate with respect to each Holder on the date as of which such Holder no
longer holds any Registrable Securities (including, for the avoidance of doubt,
the Common Shares issuable upon exercise of Warrants which would be Registrable
Securities) and will terminate in full on the date as of which no Holder holds
any Registrable Securities, except for the provisions of Section 2.06, which
shall survive any such termination. No termination under this Agreement shall
relieve any Person of liability for Registration Expenses or Selling Expenses
incurred prior to termination. In the event this Agreement is terminated, each
Person entitled to indemnification or contribution rights pursuant to
Section 2.07 shall retain such rights with respect to any matter that (i) may be
an indemnified liability thereunder and (ii) occurred prior to such termination.

Section 3.02. Notices and Communications. Any notice or communication by the
Company, on the one hand, or any of the Holders, on the other hand, to the other
shall be in writing and shall be deemed to have been duly given and received
(i) when delivered in person, (ii) when actually received when mailed by first
class mail, postage prepaid, (iii) when actually received by overnight delivery
by a nationally recognized courier service, or (iv) upon receipt when sent via
electronic mail (“email”). In each case the notice or communication shall be
addressed as follows:

(a) if to a Purchaser, to its email address set forth on Exhibit B attached
hereto or appearing on the signature page of the Joinder Agreement delivered by
such Purchaser in accordance with Section 3.17 of this Agreement, with copies to
such Purchaser’s representatives as set forth on Exhibit B or such Joinder
Agreement, as applicable, or to such other physical or email address and/or to
the attention of such other Person as the recipient party has specified by
written notice given to each other party five (5) days prior to the
effectiveness of such change. Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) electronically generated by the sender’s email containing the

 

16



--------------------------------------------------------------------------------

time, date, recipient email address of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by email or receipt from an overnight courier service in accordance with
clause (i), (ii) or (iii) above, respectively, with a copy (which shall not
constitute notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: Nicholas A. Kronfeld

Email: nicholas.kronfeld@davispolk.com

(b) if to a transferee of a Purchaser, to such Holder at the address provided
pursuant to Section 2.09 above; and

(c) if to the Company:

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, TX 77079

Attention: John Freeman

Email: jfreeman@mcdermott.com

with copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Brooks W. Antweil

Email: brooks.antweil@kirkland.com

or to such other address as any such party may designate in writing by notice
delivered to the other parties hereto in accordance with this Section 3.02.

Section 3.03. Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter hereof. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein, with respect to the rights granted by the Company set forth
herein. This Agreement supersedes all prior written or oral agreements and
understandings among the parties hereto with respect to such subject matter.

Section 3.04. Amendments and Waivers. This Agreement may be amended only by
means of a written amendment signed by the Company and the Holders of greater
than 50% of the Registrable Securities then outstanding that are Common Shares
issued, Common Shares issuable upon the exercise of the Warrants and Preferred
Shares; provided that any amendment of any of the provisions of this Agreement
which disproportionately materially adversely affects any Holder shall not be
effective without the written approval of such Holder. Any Holder may (with
respect to itself), at any time: (i) extend the time for the performance of any
of the obligations of the Company; or (ii) waive compliance by the Company with
any of its agreements or covenants contained herein. The Company may, at any
time: (i) extend the time for the performance of any of the obligations or other
acts of any Holder; and (ii) waive compliance by any Holder with any of its
agreements or covenants contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party

 

17



--------------------------------------------------------------------------------

to be bound thereby. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders of Registrable Securities whose securities
are to be offered or distributed pursuant to a Registration Statement, and that
does not affect the rights of other Holders, may be given by Holders of greater
than 50% of the Registrable Securities to be offered or distributed by such
Holders pursuant to such Registration Statement.

Section 3.05. Binding Effect; Benefits of This Agreement. This Agreement shall
inure to the benefit of and be binding upon each of the parties hereto and their
respective successors and assigns, including subsequent Holders of Registrable
Securities (but only to the extent expressly permitted herein); and, except as
expressly provided in Section 2.07, nothing in this Agreement, express or
implied, is intended to confer upon any other Person any legal or equitable
right, remedy or claim of any nature whatsoever under or by reason of this
Agreement.

Section 3.06. Successor Entity. The Company shall not change its form of
organization (i.e., to a partnership or other form of entity), or merge or
consolidate into any other Person, unless such changed or successor entity
agrees to be bound by this Agreement.

Section 3.07. Assignment of Holders’ Rights. All or any portion of the rights
and obligations of the Purchasers under this Agreement may be transferred or
assigned by each such Purchaser only in accordance with Section 2.09.

Section 3.08. Recapitalization, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to any and all
equity interests of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for any combinations, share
splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

Section 3.09. Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such party, in addition to and without
limiting any other remedy or right it may have, shall have the right to seek an
injunction or other equitable relief in a court of competent jurisdiction in
accordance with Section 3.09, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto, to
the extent permitted by applicable Law, hereby waives any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief. The existence of this right
shall not preclude any such party from pursuing any other rights and remedies at
law or in equity that such party may have.

 

18



--------------------------------------------------------------------------------

Section 3.10. Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York (without giving effect to any principles of conflicts of laws
thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable Laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company and each
Holder of a Registrable Security each hereby irrevocably and unconditionally:

(a) submits for itself in any legal action or proceeding relating solely to this
Agreement or the transactions contemplated hereby, to the exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States of America, in each case located within the Southern District of New
York, and appellate courts thereof;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth herein or in the applicable register for the
Registrable Securities or at such other address of which the other party shall
have been notified pursuant hereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable Law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable Law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement, to the extent permitted by
applicable Law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AGREEMENT.

Section 3.11. Severability. Any provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting or impairing
the validity or enforceability of such provision in any other jurisdiction.

Section 3.12. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement.

 

19



--------------------------------------------------------------------------------

Section 3.13. Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, and shall not limit or otherwise affect the
meaning hereof.

Section 3.14. No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another agreement of the Company, and no such agreement
may be used to interpret this Agreement.

Section 3.15. No Presumption. If any claim is made by a party hereto relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.16. Obligations Limited to Parties to This Agreement. Each of the
parties hereto covenants, agrees and acknowledges that, other than as set forth
herein, no Person other than the Holders, their respective permitted assignees
and the Company shall have any obligation hereunder and that, notwithstanding
that one or more of such Persons may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of such Persons or
their respective permitted assignees, or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of such
Persons or any of their respective assignees, or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of such Persons or their respective permitted assignees under this Agreement or
any documents or instruments delivered in connection herewith or for any claim
based on, in respect of or by reason of such obligation or its creation, except,
in each case, for any assignee of any Holder hereunder.

Section 3.17. Joinder. Any Person party to the Financing Agreements may, in
connection with their receipt of Common Shares, Preferred Shares or Warrants
pursuant to the Credit Agreement or the Consent Agreements after the date of
this Agreement, execute a joinder agreement, in substantially the form attached
hereto as Exhibit C (each, a “Joinder Agreement”), to be entered into between
the Company and such Person at the time of receipt of the applicable Common
Shares, Preferred Shares or Warrants pursuant to the Credit Agreement or the
Consent Agreements. Such Person executing a Joinder Agreement shall be deemed to
be a party to this Agreement, and unless otherwise noted in the applicable
Joinder Agreement, each such Person shall be deemed to be and have all the
rights and obligations of a Purchaser and a Holder under this Agreement.

(Signature pages follow)

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

     

  Name:  



    

  Title:  



    



--------------------------------------------------------------------------------

PURCHASERS:

By:  

     

Name:  



    

Title:  



    

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

SELLING STOCKHOLDER QUESTIONNAIRE

McDermott International, Inc. (the “Company”) intends to file with the
Securities and Exchange Commission (the “Commission”) a prospectus supplement
(the “Prospectus Supplement”) to the registration statement on Form S-3 filed
with the Commission on September 28, 2018 (File No. 333-227609) (as supplemented
by the Prospectus Supplement, the “Registration Statement”) for the registration
and resale pursuant to Rule 415 of the Securities Act of 1933, as amended (the
“Securities Act”) of (i) the Company’s common stock, par value $1.00 per share
(the “Common Stock”), (ii) the Common Stock which are issuable upon exercise of
warrants issued pursuant to that certain Warrant Agreement, dated as of [•],
2019 with Computershare Inc. and Computershare Trust Company, N.A. (the “Warrant
Agreement”) and (iii) the Company’s preferred stock, par value $0.001 per share
(the “Preferred Stock”) issued pursuant to that certain Certificate of
Designation, dated as of [•], 2019. (Such shares of Common Stock, the Common
Stock issued pursuant to the Warrant Agreement and the Preferred Stock, the
“Registrable Securities”).

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Registration Statement, a beneficial owner of Registrable Securities will be
required to be named as a selling stockholder in the related prospectus (the
“Prospectus”), deliver the Prospectus to purchasers of the Registrable
Securities, be subject to certain civil liability provisions of the Securities
Act and be bound by the provisions of the Registration Rights Agreement, dated
as of [•], 2019, by and between the Company and the parties named therein (the
“Registration Rights Agreement”).

We request that you please complete this Selling Stockholder Questionnaire and
execute and deliver it to Kirkland & Ellis at Sprint_Equity@kirkland.com no
later than November 29, 2019.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the Prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the Prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby gives notice to the Company of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by such Selling
Stockholder pursuant to the Registration Statement or Prospectus.

Pursuant to the Registration Rights Agreement, the Selling Stockholder has
agreed to indemnify and hold harmless the Company, its directors and officers,
agents, employees and each person, if any, who controls the Company (within the
meaning of the Securities Act or the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) and the directors, officers, agents or employees of such
controlling persons against certain losses arising in connection with statements
concerning the Selling Stockholder made in the Registration Statement or the
Prospectus in reliance upon the information furnished in writing to the Company
for use therein, including the information provided in this Selling Stockholder
Questionnaire.



--------------------------------------------------------------------------------

The Selling Stockholder hereby provides the following information to the Company
and represents and warrants that such information is accurate and complete:

Name and Contact Information:

 

Full legal name of record holder:  

 

Address of record holder:  

 

Identity of beneficial owner

(if different than record holder):

 

 

Name of contact person:  

 

Telephone number of contact person:  

 

Fax number, if any, of contact person:  

 

E-mail address of contact person:  

 

Beneficial Ownership of Registrable Securities and Other Securities of the
Company Owned by the Selling Stockholder:

 

Except as set forth below in this Item (2), the undersigned is not the
beneficial or registered owner of any securities of the Company and does not
anticipate acquiring any securities of the Company other than the Registrable
Securities.

Number of shares of Registrable Securities to be registered pursuant to this
Selling Stockholder Questionnaire:

 

Type and amount of other securities of the Company beneficially owned by the
Selling Stockholder:

 

Relationship with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 



--------------------------------------------------------------------------------

A “beneficial owner” of a security includes:

 

  1.

Any person who, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise has or shares:

 

  1.

voting power which includes the power to vote, or to direct the voting of, such
security; and/or,

 

  2.

investment power which includes the power to dispose, or to direct the
disposition of, such security;

 

  2.

Any person who, directly or indirectly, creates or uses a trust, proxy, power of
attorney, pooling arrangement or any other contract, arrangement, or device with
the purpose or effect of divesting such person of beneficial ownership of a
security or preventing the vesting of such beneficial ownership as part of a
plan or scheme to evade the reporting requirements of section 13(d) or (g) of
the Exchange Act; and

 

  3.

Any person who has the right to acquire “beneficial ownership” (defined by
reference to paragraph (1) above) of such security after the passage of time,
including but not limited to any right to acquire: (a) through the exercise of
any option, warrant or right; (b) through the conversion of a security;
(c) pursuant to the power to revoke a trust, discretionary account, or similar
arrangement; or (d) pursuant to the automatic termination of a trust,
discretionary account or similar arrangement; provided, however, any person who
acquires a security or power specified in clauses (a), (b) or (c) above, with
the purpose or effect of changing or influencing the control of the issuer, or
in connection with or as a participant in any transaction having such purpose or
effect, immediately upon such acquisition shall be deemed to be the beneficial
owner of the securities which may be acquired through the exercise or conversion
of such security or power.

Plan of Distribution:

Except as set forth below, the undersigned intends to distribute the Registrable
Securities pursuant to the Registration Statement only as follows (if at all).
Such Registrable Securities may be sold from time to time directly by the
undersigned or, alternatively, through broker dealers or agents. If the
Registrable Securities are sold through broker dealers, the Selling Stockholders
will be responsible for discounts or commissions or agent’s commissions. The
Registrable Securities may be sold in one or more transactions at fixed prices,
at prevailing market prices determined at the time of sale, at varying prices
determined at the time of sale or at negotiated prices. Such sales may be
effected in transactions (which may involve block transactions):

on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

in the over the counter market; or

in privately negotiated transactions.



--------------------------------------------------------------------------------

State any exceptions here:

 

Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities, other than any underwritten
offering effected in accordance with the terms of the Registration Rights
Agreement.

Selling Stockholder Affiliations:

 

1)

  

Is the Selling Stockholder a registered broker-dealer?

  

 

2)

  

If yes to Item 5(a), did the Selling Stockholder receive the Registrable
Securities as compensation for investment banking services to the Company?

  

 

3)

  

Is the Selling Stockholder an affiliate of a registered broker-dealer(s)? (For
purposes of this response, an “affiliate” of, or person “affiliated” with, a
specified person, is a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified.)

  

 

4)

  

If yes to Item 5(c), does the Selling Stockholder certify that the Registrable
Securities were purchased in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold the Selling Stockholder
had no agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

  

 

Note: If no to Item 5(b) or 5(d), the Commission’s staff has indicated that the
Selling Stockholder may be required to be identified as an underwriter in the
Registration Statement.

Voting or Investment Control over the Registrable Securities:

 

If the Selling Stockholder is not a natural person or is a natural person who
has delegated voting or dispositive powers by contract or otherwise in respect
of Registrable Securities, please identify the natural person or persons who
have voting or investment control over the Registrable Securities listed in Item
(2) above and describe the relationship by which they exercise such powers. If
voting and dispositive powers are divided among such listed persons, please so
indicate.

 



--------------------------------------------------------------------------------

Beneficial Ownership Footnote:

 

Has the Selling Stockholder proposed a footnote for inclusion in the
Registration Statement regarding beneficial ownership? If so, please provide
below:

 

 

 



--------------------------------------------------------------------------------

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Exchange Act and the rules and regulations promulgated
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Statement. The undersigned
agrees that neither it nor any person acting on its behalf will engage in any
transaction in violation of such provisions.

In accordance with the undersigned’s obligation to provide such information as
may be required by law for inclusion in the Registration Statement, the
undersigned agrees to promptly notify the Company of any inaccuracies or changes
in the information provided herein that may occur subsequent to the date hereof
at any time while the Registration Statement remains effective. All notices
hereunder shall be made in writing at the address set forth below.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (6) above and the inclusion
of such information in the Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation and filing of the Registration Statement and
the Prospectus and any amendments or supplements thereto.

The undersigned has reviewed the answers to the above questions and affirms that
the same are true, complete and accurate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Selling Stockholder Questionnaire to be executed and delivered either in person
or by its duly authorized agent.

 

Dated: _________________, 2019   Signature of Beneficial Owner:   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Exhibit B

SCHEDULE OF PURCHASERS

 

Name of Investor

   Physical and Email
Address of Investor    Investor’s Representatives    Physical and Email
Address of
Investor’s
Representatives



--------------------------------------------------------------------------------

Exhibit C

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
the Registration Rights Agreement dated as of [•], 2019 (as amended, modified
and waived from time to time, the “Registration Rights Agreement”), among
McDermott International, Inc., a company organized under the laws of the
Republic of Panama (the “Company”), and the other parties thereto (including
pursuant to other Joinder Agreements). Capitalized terms used herein have the
meaning set forth in the Registration Rights Agreement.

By executing and delivering this Joinder Agreement to the Company, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of, the Registration Rights Agreement as a Purchaser and a
Holder in the same manner as if the undersigned were an original signatory to
the Registration Rights Agreement, and the undersigned will be deemed for all
purposes to be a Purchaser and a Holder thereunder and the undersigned’s ______
[Common Shares]/[Preferred Shares]/[Common Shares underlying the Warrants] will
be deemed for all purposes to be Registrable Securities under the Registration
Rights Agreement.



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, 20___.

 

By:  

 

  Name:     Title:     Physical and Email Address:   Investor’s Representative:
  Physical and Email Address of Investor’s Representative:

Agreed and Accepted as of :

____________, 20___.

 

MCDERMOTT INTERNATIONAL, INC. By:  

 

  Name:   Title: